

116 S2974 IS: U.S. Postal Service Opioid and Illicit Drug Strategy Act of 2019
U.S. Senate
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2974IN THE SENATE OF THE UNITED STATESDecember 4, 2019Mr. Peters (for himself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Postmaster General to establish a comprehensive organizational strategy to combat
			 the use of the mail in the distribution of illicit drugs.
	
 1.Short titleThis Act may be cited as the U.S. Postal Service Opioid and Illicit Drug Strategy Act of 2019.
		2.Comprehensive strategy to combat illicit drug distribution
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Oversight and Reform of the House of Representatives; and
 (C)the Committee on Homeland Security of the House of Representatives. (2)Covered recipientsThe term covered recipients means—
 (A)the appropriate congressional committees; and (B)the Director of the Office of National Drug Control Policy.
 (3)Postal ServiceThe term Postal Service means the United States Postal Service. (4)StrategyThe term Strategy means the strategy established by the Postmaster General under subsection (b)(1).
				(b)Strategy required
				(1)Establishment, publication, and submission
 (A)In generalNot later than 90 days after the enactment of this Act, the Postmaster General shall establish, publish online, and submit to the covered recipients a comprehensive organizational strategy to combat the use of the mail in the distribution of illicit drugs.
 (B)Sensitive and proprietary informationIf the Strategy includes sensitive or proprietary information, the Postmaster General—
 (i)may exclude that information from the version of the Strategy published online; and (ii)shall submit that information to the covered recipients, in a classified annex if necessary.
 (2)RequirementsThe Strategy shall— (A)support the Postal Service in coordinating, evaluating, and improving its ongoing efforts to prevent use of the mail in the distribution of illicit drugs through domestic and international channels; and
 (B)prioritize an effective response to the opioid crisis and any other public health concern involving illicit drugs that emerges after the date of enactment of this Act.
 (3)Periodic updatesNot later than 180 days before the date on which the President is required to submit to Congress a National Drug Control Strategy under section 706(a)(2) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1705(a)(2)), the Postmaster General shall update the Strategy, publish the updated Strategy online, and submit the updated Strategy to the covered recipients.
 (c)Congressional briefingsUpon the submission of the Strategy to the covered recipients under subsection (b)(1), and annually thereafter, the Postal Service shall provide a briefing to the appropriate congressional committees on the status of initiatives implemented under the Strategy.
 (d)ElementsThe Strategy shall include the following elements: (1)A description of the goals and objectives of the Postal Service for combating the use of the mail in the distribution of illicit drugs, including fentanyl and other synthetic opioids.
 (2)A description of the organizational structure the Postal Service uses to efficiently carry out the objectives described in paragraph (1).
 (3)A discussion of emerging trends regarding the use of the mail in the distribution of illicit drugs, including—
 (A)trends regarding the relative magnitudes and threats of illicit drugs distributed through the mail versus illicit drugs distributed through other channels, which the Postal Service shall assess in consultation with the Commissioner of U.S. Customs and Border Protection and the Director of the Office of National Drug Control Policy;
 (B)the relative roles of domestic and international mail; and
 (C)any new drug threats the Postal Service has observed. (4)An inventory and assessment of the existing programs, initiatives, strategies, plans, and policies of the Postal Service related to combating the use of the mail in the distribution of illicit drugs, which shall include—
 (A)with respect to each program, initiative, strategy, plan, or policy— (i)an evaluation of performance;
 (ii)areas identified for improvement; (iii)potential barriers to improvement; and
 (iv)recommended changes to more effectively accomplish the goals and objectives; (B)an analysis of any constraints on resources, including workforce and technology resources, that hinder the ability of the Postal Service to efficiently and adequately carry out the objectives described in paragraph (1) and address emerging trends; and
 (C)a description of future initiatives that the Postal Service is considering in response to emerging trends.